  Case 05-59725      Doc 13     Filed 02/12/18 Entered 02/12/18 11:05:53        Desc Main
                                  Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In Re:                                          Chapter 7 Case

Oliver Bruce Adams and                          Case No. 05-59725
Beatriz Adams,

                              Debtor.           Honorable A. Benjamin Goldgar/Lake Co.


                                   NOTICE OF MOTION



       PLEASE TAKE NOTICE that on Friday, March 9, 2018 at 1:00 PM I shall appear
before the Honorable A. Benjamin Goldgar, Bankruptcy Judge, North Branch Court, (Round
Lake Beach), 1792 Nicole Lane, Round Lake Beach, Illinois 60073, or before any other
Bankruptcy Judge who may be sitting in his place and shall present the U.S. Trustee’s Motion
for Order Reopening Chapter 7 Case and Authorizing the Appointment of a Chapter 7
Trustee, a copy of which is attached and served on you.


                                                /s/ Adam G. Brief
                                                Adam G. Brief, Assistant U.S. Trustee
                                                Office of the U.S. Trustee
                                                219 South Dearborn, Room 873
                                                Chicago, Illinois 60604
                                                (312) 886-5785



                               CERTIFICATE OF SERVICE

        I, Adam G. Brief, Assistant U.S. Trustee, state that on February 12, 2018, pursuant to
Local Rule 9013-1(D) the Notice of Motion and Motion for Order Reopening Chapter 7 Case
and Authorizing the Appointment of a Chapter 7 Trustee, were filed and served on all parties
on the service list below via the manner indicated.



                                                  /s/ Adam G. Brief
 Case 05-59725      Doc 13     Filed 02/12/18 Entered 02/12/18 11:05:53     Desc Main
                                 Document     Page 2 of 4


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:

David M Siegel    davidsiegelbk@gmail.com
Joseph E Cohen    jcohen@cohenandkrol.com




Parties Served via First Class Mail:

Oliver Bruce Adams                           Beatriz Adams
1711 Golf Rd., Apt. 226                      1711 Golf Rd., Apt. 226
Waukegan, IL 60087                           Waukegan, IL 60087
  Case 05-59725         Doc 13      Filed 02/12/18 Entered 02/12/18 11:05:53          Desc Main
                                      Document     Page 3 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                              Chapter 7 Case

Oliver Bruce Adams and                              Case No. 05-59725
Beatriz Adams,

                                  Debtor.           Honorable A. Benjamin Goldgar/Lake Co.


                MOTION FOR ORDER REOPENING CHAPTER 7 CASE AND
              AUTHORIZING THE APPOINTMENT OF A CHAPTER 7 TRUSTEE



         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (the “U.S.

Trustee”), by and through the Assistant U.S. Trustee, Adam G. Brief, hereby requests this Court

enter an order reopening this case and authorizing the U.S. Trustee to appoint a chapter 7 trustee,

pursuant to Section 350(b) of the Bankruptcy Code. In support of his motion, the U.S. Trustee

respectfully states as follows:

         1.      The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.      Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee

has standing to bring this Motion under 11 U.S.C. § 307.

         3.      Oliver Bruce Adams and Beatriz Adams commenced this case by filing a

voluntary chapter 7 petition on October 15, 2005.

         4.      Joseph E. Cohen was appointed and served as the chapter 7 trustee (the “Chapter

7 Trustee”). On February 14, 2006, the Chapter 7 Trustee filed a no-asset report. Subsequently,
  Case 05-59725       Doc 13     Filed 02/12/18 Entered 02/12/18 11:05:53           Desc Main
                                   Document     Page 4 of 4


the Court entered an order discharging the Chapter 7 Trustee and closing the bankruptcy case.

       5.      More recently, the U.S. Trustee received notification that Ms. Adams may be

entitled to a settlement award from a products liability claim.

       6.      Upon information and belief, the U.S. Trustee believes that any proceeds from

this settlement may be property of the estate pursuant to 11 U.S.C. § 541(a).

       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order reopening

this case and authorizing the U.S. Trustee to appoint a chapter 7 trustee to represent the estate,

and for such further relief as this Court deems appropriate.




                                                   RESPECTFULLY SUBMITTED:
                                                   PATRICK S. LAYNG
                                                   UNITED STATES TRUSTEE

Dated: February 12, 2018                           /s/ Adam G. Brief
                                                   Adam G. Brief, Assistant U.S. Trustee
                                                   OFFICE OF THE U.S. TRUSTEE
                                                   219 South Dearborn, Room 873
                                                   Chicago, Illinois 60604
                                                   (312) 886-5785
